Citation Nr: 0030424	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased initial rating for the residuals 
of a fracture of the right (major) fourth metacarpal, 
currently rated at 40 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

On March 20, 1997, the RO received, inter alia, the veteran's 
application for entitlement to service connection for 
residuals of a fracture of the fourth metacarpal of the right 
hand.  In September 1997, the RO granted service connection 
for residual fracture of the fourth metacarpal of the right 
hand (major), and assigned a zero percent rating effective 
March 20, 1997.  The veteran disagreed with the 
noncompensable rating and perfected this appeal.  In May 
1999, the Board of Veterans' Appeals (Board) remanded the 
issue to obtain additional development.  In April 2000, the 
RO increased the zero percent rating to 40 percent effective 
March 20, 1997.  Since the veteran was awarded service 
connection for disability and he appealed that original 
rating, his claim remains open as the rating schedule 
provides for a higher rating.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

By letters received in May 2000, the veteran filed informal 
claims to reopen the issues of entitlement to service 
connection for a back disorder, bilateral hearing loss, 
tinnitus, and a hernia.  The veteran also stated that he has 
depression because of his disabilities.  In June, the RO 
acknowledged receipt of the veteran's application and 
requested that he furnish additional information.  Because 
the aforementioned matters are pending before the RO, and 
thereby are not ripe for appellate review.  No action by the 
Board is warranted.

In November 1998, the veteran had a hearing before the 
undersigned at the RO.


REMAND

In this case, while the Board is cognizant that the issue on 
appeal was previously remanded in May 1999, it is of the 
opinion that further development is warranted.  Neither VA 
examination reports dated in 1997 and 1999, nor the private 
clinical data of record, provide all of the information which 
would facilitate adjudication of this claim.  Neurological 
tests such as an electromyography (EMG), and nerve conduction 
velocity (NCV) studies, of the veteran's right hand, to 
include the 4th metacarpal, should produce findings useful in 
considering evaluation under diagnostic code criteria for 
nerve impairment.  

If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

To ensure that the duty to assist has been fulfilled, the 
case is remanded to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to his fracture of the 
right 4th metacarpal disability.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an examination of the right 
fourth metacarpal by a hand surgeon and 

neurologist.  The claims folder must be 
made available to the examiners so that 
the relevant medical history may be 
reviewed.  All indicated tests and 
studies should be performed, including, 
but not limited to tests of joint motion 
against varying resistance, and EMG and 
NCV tests.  The extent of any 
incoordination, weakened movement, 
including diminished right hand grip, and 
excess fatigability on use, due to the 
service-connected right fourth metacarpal 
disability should be described.  The 
examiners should be requested to identify 
any objective evidence of pain and all 
functional impairment due to pain, and 
should provide an opinion concerning the 
degree of any pain.  They should also 
comment on whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiners 
should so state.  Moreover, there must be 
a full description of the effects of the 
disability on the veteran's ordinary 
activity, including an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  If possible, 
the examiners should also comment on what 
best explains the recent exacerbation of 
the veteran's symptoms and explain what 
pathology, if any, results from the 
veteran's 1962 injury.  Complete 
rationales for all opinions reached 
should be furnished.  

4.  The veteran should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  38 C.F.R. § 3.655.  
If 

he fails to appear for the examination, 
this fact should be noted in the claims 
folder and a copy of the examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
requested development has been completed 
in full.  If the examination report does 
not include fully detailed descriptions 
of pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  When the requested actions have been 
completed, the RO should then 
readjudicate the issue of entitlement to 
an initial rating in excess of 40 percent 
for residuals of a fracture of the right 
(major) fourth metacarpal.  In so doing, 
the RO should consider the potential 
applicability of all pertinent Diagnostic 
Codes including 38 C.F.R. Part 4, 
Diagnostic Codes 5220-5227, 8515 and 
8516, and provide adequate reasons and 
bases for the application of the chosen 
regulation.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The purposes of 
the remand are to develop the evidence and to ensure 
compliance with due process of law.  The veteran need take no 
action until he is notified.


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


